 



 

William L. Tuorto

Employment Agreement

 



 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as of
the __ day of December, 2016 (the “Effective Date”), by and between Rhino GP
LLC, a Delaware limited liability company (the “Employer”) and William L. Tuorto
(“Executive”).

 

Recitals:

 

The Employer is the general partner of Rhino Resource Partners L.P. (the
“Partnership”), and the Executive is currently the Chairman of the Board of the
Partnership.

 

The Executive is currently employed as the Executive Chairman by Employer “at
will” since June 1, 2016.

 

Employer and Executive now desire to enter into this Agreement in order to
memorialize Executive’s employment, on the terms hereinafter set forth in this
Agreement.

 

Agreement:

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:

 

1. Term of Employment. Unless terminated earlier in accordance with the
provisions of Section 7, Executive’s employment under this Agreement shall be
effective for a term commencing on the Effective Date and ending on December 31,
2020 (the “Employment Term”).

 

2. Position and Duties. As of the Effective Date, Executive shall serve as the
Executive Chairman of the Employer. In such positions, Executive shall report
directly to the Board of Directors of the Employer. Executive shall have the
customary authority, responsibilities and duties of such position(s), subject to
the direction and definition of such authority, responsibilities, and duties
from time to time by Employer. During the Employment Term, Executive will devote
so much of his business time and efforts to satisfy the performance of his
duties hereunder, and Employer hereby acknowledges Executive’s position and
employment with Royal Energy Resources, Inc., and affiliates (collectively,
“Royal”). Executive shall be subject to all of the employment and personnel
policies and procedures in effect from time to time and applicable to executive
employees of Employer. Executive’s regular place of employment during the
Employment Term shall be in Charleston, South Carolina, and Executive shall
engage in such travel as may be reasonably required in connection with the
performance of his duties hereunder.

 

3. Base Salary. The Employer shall pay Executive a base salary (the “Base
Salary”) at the initial annual rate of $300,000 per year, which Base Salary
shall be evaluated annually for potential increase, payable in regular
installments in accordance with the usual executive payroll practices of
Employer.

 

 1

 

 

4. Incentive Compensation. During the Employment Term, Executive shall
participate in any annual or long-term cash or equity based incentive plans or
other similar arrangements of the Employer on a comparable basis as Employer’s
other executives, in each case, in accordance with the terms of such plans,
provided that the specific grant to Executive under any such plan or arrangement
shall be in Employer’s sole discretion.

 

5. Discretionary Bonus. The Employer may consider and approve in its sole
discretion a performance-based annual discretionary bonus (“Discretionary
Bonus”) for Executive of up to one hundred percent (100%) of Executive’s Base
Salary. The Employer hereby approves, to the extent Executive remains employed
by Employer, an annual mandatory bonus (“Mandatory Bonus”) for Executive of
fifty percent (50%) of Executive’s Base Salary.

 

6. Other Benefits.

 

(a) Retirement Benefits. During the Employment Term, Executive shall be provided
with the opportunity to participate in the Employer’s qualified 401(k) plan and
profit sharing and non-qualified deferred compensation plans (if any), as they
may exist from time to time, in each case, in accordance with the terms of such
plans.

 

(b) Welfare Benefits; Vacation. During the Employment Term, Executive shall be
provided with the opportunity to participate in the Employer’s medical plan and
other employee welfare benefits on a comparable basis as such benefits are
generally provided by the Employer from time to time to Employer’s other
executives, in each case, in accordance with the terms of such plans. Executive
shall be entitled to three (3) weeks of paid vacation each year during the
Employment Term.

 

(c) Indemnification. Employer shall indemnify and hold harmless Executive from
and against any loss, cost, damage, expense, or liability incurred by Executive
for any action taken by Executive in the scope of Executive’s employment for the
Employer, provided such action (i) is within the scope, duties, and authority of
Executive, (ii) is not in willful violation of any law, regulation, or code of
conduct adopted by the Employer, and (iii) does not constitute gross negligence
or intentional misconduct by Executive. The obligations of Employer under this
Section 6(c) shall survive the termination of this Agreement.

 

(d) Reimbursement of Business Expenses. During the Employment Term, all
reasonable business expenses incurred by Executive in the performance of his
duties hereunder shall be reimbursed by the Employer upon receipt of
documentation of such expenses in a form reasonably acceptable to the Employer,
and otherwise in accordance with the Employer’s expense reimbursement policies.

 

(e) Vehicle. Employer shall provide Executive with the use of a vehicle suitable
for the intended duties of the Executive. 

 

7. Termination. Notwithstanding any other provision of this Agreement:

 

(a) For Cause by the Employer or Voluntary Resignation by Executive Without Good
Reason. If Executive is terminated by Employer for Cause (as defined in Section
12(d)) or if the Executive voluntarily resigns without Good Reason (as defined
in Section 12(j), Executive shall be entitled to receive as soon as reasonably
practicable after his date of termination or such earlier time as may be
required by applicable statute or regulation: (i) any earned but unpaid Base
Salary through the date of termination; (ii) payment in respect of any vacation
days accrued but unused through the date of termination; and (iii) reimbursement
for all business expenses properly incurred in accordance with Employer’s policy
prior to the date of termination and not yet reimbursed by the Employer (the
aggregate benefits payable pursuant to clauses (i), (ii), and (iii) hereafter
referred to as the “Accrued Obligations”); and except as provided herein
Executive shall have no further rights to any compensation (including any Base
Salary or bonus, if any) or any other benefits under this Agreement.

 

 2

 

 

(b) Without Cause by the Employer or Voluntary Resignation by Executive Without
Good Reason. If Executive is terminated by the Employer other than for Cause,
Disability (as defined in Section 12(g)) or death, or if the Executive
voluntarily resigns for Good Reason, Executive shall receive: (i) the Accrued
Obligations; and (ii) subject to Section 7(g), Base Salary for the period from
termination through the expiration of the Employment Term herein, specifically
December 31, 2020, payable in a lump sum within thirty (30) days of the date of
termination. Except as provided herein, Executive shall have no further rights
to any compensation (including any Base Salary or bonus, if any) or any other
benefits under this Agreement.

 

(d) Death. Following termination of employment for death, Executive’s estate
shall be entitled to receive the Accrued Obligations as well a pro-rated annual
discretionary bonus as awarded by Employer as well as any other compensation
Executive’s estate or beneficiary(ies) are entitled to receive under Employer’s
workmen’s compensation insurance program and (if any) other death benefits
payable to Executive’s estate or beneficiary(ies) under Employer’s benefits
plans according to their terms if Executive has elected to participate in any
such plans, as they may be amended from time to time. Except as provided herein,
Executive’s estate shall have no further rights to any other compensation or any
other benefits under this Agreement.

 

(e) Disability. Following termination of employment for Disability, Executive
shall be entitled to receive the Accrued Obligations. Except as provided herein,
Executive shall have no further rights to any compensation (including any Base
Salary) or any other benefits under this Agreement.

 

(f) Accrued & Vested Benefits. Upon any termination of Executive’s employment,
whether by Executive or Employer, Executive shall be entitled, in addition to
any other benefits that may be payable hereunder, to all benefits accrued and
vested as of the date of such termination, due to Executive under any plan,
policy or practice of Employer (such as, for example, accrued health benefits or
reimbursements) (collectively, “Accrued and Vested Benefits”).

 

(g) Release Etc. Notwithstanding any other provision of this Agreement to the
contrary, Executive acknowledges and agrees that any and all payments to which
Executive is entitled under this Section 7 which are described as being subject
to this Section 7(g) are conditioned upon and subject to (i) Executive’s
execution of an agreement in such reasonable and customary form as shall be
prepared by the Employer reaffirming Executive’s obligations under Section 8
hereof, and (ii) Executive’s execution of, and not having revoked within any
applicable revocation period, a general release and waiver, in such reasonable
and customary form as shall be prepared by the Employer, of all claims Executive
may have against the Employer and its directors, officers, subsidiaries and
affiliates, except as to (x) matters covered by provisions of this Agreement
that expressly survive the termination of this Agreement or are covered by the
grant referred to in Section 9 hereof, and (y) any Accrued and Vested Benefits
to which Executive may be entitled.

 

 3

 

 

(h) Resignation. Upon Executive’s termination of employment for any reason,
Executive shall be deemed to have immediately resigned from all offices with the
Employer and any of the Employer’s subsidiaries or affiliates and shall,
immediately upon the request of the Employer, confirm such resignations in
writing.

 

8. Covenants.

 

(a) Confidentiality. Executive agrees that Executive will not at any time during
Executive’s employment with the Employer or thereafter, except in performance of
Executive’s duties for and obligations to the Employer hereunder, use or
disclose, either directly or indirectly, any Confidential Information (as
hereinafter defined) of the Employer or its subsidiaries or affiliates that
Executive may learn by reason of his association with the Employer. The term
“Confidential Information” shall mean any past, present, or future confidential
or sensitive plans, programs, documents, agreements, internal management
reports, financial information, or other material relating to the business,
strategies, services, or activities of the Employer, including, without
limitation, information with respect to the Employer’s operations, processes,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, including leases, regulatory status, compensation
paid to employees, or other terms of employment, and trade secrets, market
reports, customer investigations, customer lists, and other similar information
that is proprietary information of the Employer or its subsidiaries or
affiliates; provided, however, the term “Confidential Information” shall not
include any of the above forms of information which has become public knowledge,
unless such Confidential Information became public knowledge due to an act or
acts by Executive or his representative(s) in violation of this Agreement.
Notwithstanding the foregoing, Executive may disclose such Confidential
Information when required to do so by a court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of the
Employer or its subsidiaries or affiliates, as the case may be, or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order Executive to divulge, disclose or make accessible such
information; provided, further, that in the event that Executive is ordered by
any such court or other government agency, administrative body, or legislative
body to disclose any Confidential Information, Executive shall (i) promptly
notify the Employer of such order, (ii) at the reasonable written request of the
Employer, diligently contest such order at the sole expense of the Employer as
expenses occur or at the election of Employer, cooperate with Employer’s effort
to contest such order, and (iii) at the reasonable written request of the
Employer, seek to obtain, at the sole expense of the Employer, such confidential
treatment as may be available under applicable laws for any information
disclosed under such order or at the election of Employer, cooperate with
Employer’s effort to obtain such confidential treatment.

 

(b) Non-Compete. During the Employment Term and for one (1) year immediately
following a termination of employment for any reason, Executive shall not,
without the prior written consent of the Employer, participate or engage in,
directly or indirectly (as an owner, partner, employee, officer, director,
independent contractor, consultant, advisor or in any other capacity calling for
the rendition of services, advice, or acts of management, operation or control)
any business for an individual or entity whose principal business involves coal
mining or coal marketing in the following regions: Central Appalachia, Northern
Appalachia, Illinois Basin, Western Bituminous and any other region in which the
Employer or any of the Employer’s subsidiaries conduct business. Notwithstanding
the foregoing, Employer acknowledges Executives position and employment with
Royal, and this Section 8(b) specifically excepts such non competition as it
relates to Royal and its affiliates.

 

 4

 

 

(c) Non-Solicitation. During the Employment Term and for two (2) years
immediately following a termination of Employment for any reason, Executive
shall not, without the prior written consent of the Employer, solicit or induce
any then-existing employee of the Employer or any of its subsidiaries or
affiliates to leave employment with the Employer or any of its subsidiaries or
affiliates, or contact any then-existing customer or vendor under contract with
the Employer or any of its affiliates or subsidiaries for the purpose of
obtaining business similar to that engaged in, or received (as appropriate), by
the Employer or any of its affiliates or subsidiaries.

 

(d) Cooperation. Executive agrees that during the Employment Term or following a
termination of employment for any reason, Executive shall, upon reasonable
advance notice, assist and cooperate with the Employer with regard to any
investigation or litigation related to a matter or project in which Executive
was involved during Executive’s employment. The Employer shall reimburse
Executive for all reasonable and necessary expenses related to Executive’s
services under this Section 8(d) (i.e., consulting, travel, lodging, meals,
telephone, overnight courier) within ten (10) business days of Executive
submitting to the Employer appropriate receipts and expense statements.

 

(e) Survivability. The duties and obligations of Executive pursuant to this
Section 8 shall survive the termination of this Agreement and Executive’s
termination of employment for any reason.

 

(f) Remedies. Executive acknowledges that the protections of the Employer set
forth in this Section 8 are fair and reasonable, and that any violation of such
protections would cause serious and irreparable harm and damage to the Employer
and its subsidiaries and affiliates. Executive agrees that remedies at law for a
breach or threatened breach of the provisions of this Section 8 would be
inadequate and, therefore, the Employer shall be entitled, in addition to any
other available remedies (including money damages), without posting a bond, to
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction, or any other equitable remedy that may
be then available.

 

(g) Limitation. The terms of this Section 8 are intended to limit disclosure and
competition by the Executive to the maximum extent permitted by law. If the
duration, scope, or nature of any limitation or restriction imposed by any
provision of this Section 8 is finally determined by any court or tribunal of
competent jurisdiction to be in excess of what is valid and enforceable under
applicable law, such provision shall be construed to cover only that duration,
scope or activity that is valid and enforceable. Executive hereby acknowledges
that this Section 8 shall be given the construction which renders its provisions
valid and enforceable to the maximum extent, not exceeding its express terms,
possible under applicable law

 

9. [Intentionally Omitted] 

 



 5

 

 

10. Representations of Executive. Executive hereby represents to the Employer
that Executive has full lawful right to enter into this Agreement and carry out
Executive’s duties hereunder, and that performance of Executive’s obligations
hereunder will not constitute a breach of or default under any employment,
confidentiality, non-competition or other agreement. Executive further
represents to the Employer that Executive is not listed in the Office of Surface
Mining’s Applicant Violator System database. Executive shall provide prompt
notice to the Employer of Executive’s first employment subsequent to a
termination of employment.

 

11. Miscellaneous.

 

(a) Satisfaction of Obligations Under Prior Agreement. Employer, Rhino and
Executive hereby acknowledge that this Agreement amends, restates and supersedes
the Prior Agreement.

 

(b) [Intentionally Omitted]  

 

(c) Governing Law. This Agreement will be governed by, and interpreted in
accordance with, the laws of the Commonwealth of Kentucky applicable to
agreements made and to be wholly performed within the Commonwealth of Kentucky,
without regard to the conflict of laws provisions of any jurisdiction which
would cause the application of any law other than that of the Commonwealth of
Kentucky. Executive hereby consents to the jurisdiction of the state and federal
courts of the Commonwealth of Kentucky, including the Fayette Circuit Court, and
hereby waives any objection to venue of any action brought in such courts.

 

(d) Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Employer. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth or referred to herein. This Agreement may
not be altered, modified, or amended, nor may any of its provisions be waived,
except by written instrument signed by the parties hereto which states that it
is intended to alter, modify or amend this agreement or waive a right hereunder.
Sections 7 and 8 hereof shall survive the termination of Executive’s employment
with the Employer, except as otherwise specifically stated therein.

 

(e) Neutral Interpretation. This Agreement constitutes the product of the
negotiation of the parties hereto and the enforcement of this Agreement shall be
interpreted in a neutral manner, and not more strongly for or against any party
based upon the source of the draftsmanship of the Agreement. Each party has been
provided ample time and opportunity to review and negotiate the terms of this
Agreement and consult with legal counsel regarding the Agreement.

 

(f) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

(g) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

 6

 

 

(h) Successors.

 

(i) This Agreement is personal to Executive and shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

(ii) This Agreement shall inure to the benefit of and be binding upon the
Employer and its successors and assigns. The Employer shall require any
successor (whether direct or indirect, by purchase, merger, reorganization,
consolidation, acquisition of property or stock, liquidation, or otherwise) to
all or a substantial portion of its business and/or assets, by agreement in form
and substance reasonably satisfactory to Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Employer would be required to perform this Agreement if no such succession
had taken place. Regardless of whether such an agreement is executed, this
Agreement shall be binding upon any successor of the Employer and such successor
shall be deemed the “Employer” for purposes of this Agreement. Notwithstanding
anything to the contrary contained herein, the Executive shall have the right to
terminate this Agreement if Employer’s assets or membership units are sold to an
entity that is not a subsidiary or an affiliate of the Employer. Such a sale
shall include a merger, consolidation, sale of assets or membership units or
other corporate reorganization; however it shall not include a change in
ownership as a result of a public offering. Such a termination by Executive
shall not be deemed a termination for “Good Reason” as herein defined, under
which Executive would be entitled to the severance payment set out in Section 7
(b) (ii) above.

 

(i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, if sent by facsimile transmission or if mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses or sent via facsimile to the respective
facsimile numbers, as the case may be, as set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt; provided, however, that (i) notices sent by personal delivery or
overnight courier shall be deemed given when delivered; (ii) notices sent by
facsimile transmission shall be deemed given upon the sender’s receipt of
confirmation of complete transmission, and (iii) notices sent by United States
registered mail shall be deemed given two days after the date of deposit in the
United States mail.

 

If to the Employer, to:

 

Rhino GP LLC

424 Lewis Hargett Circle

Suite 250

Lexington, Kentucky 40503

Attn: CEO and General Counsel

 

If to Executive, to such address as shall most currently appear on the records
of the Employer.

 

 7

 

 

(j) Withholding. The Employer may withhold from any amounts payable under this
Agreement such Taxes (as defined in Section 12(k)) as may be required to be
withheld pursuant to any applicable law or regulation.

 

(k) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

(l) Code Section 409A. It is intended that any amounts payable under this
Agreement and the Employer’s and Executive’s exercise of authority or discretion
hereunder shall comply with Code Section 409A (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
Executive to the payment of any interest or additional tax imposed under Code
Section 409A. To the extent any amount payable under this Agreement would
trigger the additional tax imposed by Code Section 409A, the Agreement shall be
modified to avoid such additional tax.

 

(m) Confidential Terms. Executive agrees to maintain as confidential the terms
and conditions of this Agreement, provided however Executive may disclose the
terms of this Agreement to his legal counsel, and accountant or tax preparer, or
as may be otherwise required by law.

 

(n) Waiver of Jury Trial. The parties hereby voluntarily and irrevocably waive
the right to a trial by jury with regard to any action arising under or in
connection with this agreement or the employment of the Executive by the
Employer.

 

12. Definitions.

 

(a) Accrued Obligations. “Accrued Obligations” has the meaning set forth in
Section 7(a).

 

(b) Base Salary. “Base Salary” has the meaning set forth in Section 3.

 

(c) Board. “Board” means the Board of Directors of the Employer.

 

(d) Cause. “Cause” for termination by the Employer of Executive’s employment
with the Employer means any of the following:

 

(i) the failure of Executive to perform substantially his duties (other than any
such failure resulting from incapacity due to disability), within ten days after
written notice from the Employer;

 

(ii) Executive’s conviction of, or plea of guilty or no contest to (A) a felony
or (B) a misdemeanor involving dishonesty or moral turpitude; or

 

(iii) Executive engaging in any illegal conduct, gross misconduct, or other
material breach of this Agreement which is materially and demonstrably injurious
to the business or reputation of the Employer; or

 

 8

 

 

(iv) Executive engaging in any act of dishonesty or fraud involving Employer or
any subsidiary or affiliate of Employer.

 

(e) Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

 

(f) Employer. “Employer” means Rhino GP LLC, a Delaware limited liability
company.

 

(g) Disability. “Disability” means the inability of Executive to perform his
normal duties as a result of any physical or mental injury or ailment for (i)
any consecutive forty five (45) day period or (ii) any ninety (90) days (whether
or not consecutive) during any three hundred sixty five (365) calendar day
period.

 

(h) Employment Term. “Employment Term” has the meaning set forth in Section 1.

 

(i) Executive. “Executive” means Richard A. Boone.

 

(j) Good Reason. “Good Reason” for termination by Executive of Executive’s
employment means the occurrence (without Executive’s express written consent) of
any one of the following acts by the Employer or failures by Employer to act:

 

(i) the assignment to Executive of any duties inconsistent in any material
respect with those of the office to which Executive is assigned pursuant to
Section 2 hereof (including status, office, title and reporting requirements),
or any other diminution in any material respect in such position, authority,
duties or responsibilities unless agreed to by Executive;

 

(ii) a reduction in Base Salary;

 

(iii) a reduction in Executive’s welfare benefits plans, qualified retirement
plan, or paid time off benefit, other than a reduction as a result of a general
change in any such plan; or

 

(iv) any purported termination of Executive’s employment under this Agreement by
the Employer other than for Cause, death or Disability.

 

Prior to Executive’s right to terminate this Agreement, he shall give written
notice to the Employer of his intention to terminate his employment on account
of Good Reason. Such notice shall state in detail the particular act or acts of
the failure or failures to act that constitute the grounds on which Executive’s
Good Reason termination is based and such notice shall be given within six (6)
months of the occurrence of the act or acts or the failure or failures to act
which constitute the grounds for Good Reason. The Employer shall have thirty
(30) days upon receipt of the notice in which to cure such conduct, to the
extent such cure is possible and reasonable.

 

(k) Taxes. “Taxes” mean the incremental United States federal, state and local
income, excise and other taxes payable by Executive with respect to any
applicable item of income.

 

 9

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the dates written below.

 

EXECUTIVE:           William L. Tuorto       Date signed:          Rhino GP LLC
 

 

By:           Name:           Title:    

 

Date signed:    

 

 10

 

 

 

